FILED
                                                  United States Court of Appeals
                    UNITED STATES COURT OF APPEALS        Tenth Circuit

                           FOR THE TENTH CIRCUIT                       February 2, 2015

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
JEREMY PINSON,

             Petitioner - Appellant,

v.                                                  Nos. 14-1150 & 14-1225
                                                 (D.C. No. 1:12-CV-02673-LTB)
DAVID BERKEBILE,                                            (D. Colo.)

             Respondent - Appellee.


                            ORDER AND JUDGMENT*


Before GORSUCH, O’BRIEN, and HOLMES, Circuit Judges.


      Jeremy Pinson likes to litigate. He is a frequent filer who often abuses the

availability of “The Great Writ.” He brought this 28 U.S.C. § 2241 habeas petition

complaining of the rejection of numerous grievances he filed with the Bureau of

Prisons (BOP). The district judge dismissed the habeas petition. Pinson now appeals

from that dismissal (Appeal 14-1150) and also appeals from the imposition of filing

restrictions, imposed because of his abusive litigation history (Appeal 14-1225). In

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
both cases he wants to proceed on appeal without prepayment of filing and docketing

fees (in forma pauperis - IFP). We deny his IFP requests and affirm both decisions.

          I.    APPEAL NO. 14-1150 – DISMISSAL OF § 2241 PETITION

    A. Background

      Pinson filed the underlying § 2241 habeas petition seeking relief based on

37 disciplinary convictions.1 He claimed to be mentally ill and complained of the

BOP’s failure to conduct competency evaluations in the disciplinary proceedings.

See 28 C.F.R. § 541.6. In an interim order dated March 18, 2013, the judge

dismissed 14 of the 37 disciplinary grievances because they had been brought in

other cases filed in Alabama and Colorado courts. Of the 23 remaining disciplinary

grievances, three had been expunged and 16 had not been exhausted administratively,

leaving four legitimate and ripe claims. The judge considered those four grievances

but concluded a request for a competency evaluation was not included in the

grievances. For those reasons, he denied the § 2241 habeas petition in toto. In an

alternative ruling, he denied Pinson’s mental competency claim on the merits.




1
       Although neither the parties nor the district judge discussed the nature of the
discipline meted out to Pinson, the record indicates good conduct time was
withdrawn. Thus, the underlying action challenges the duration of Pinson’s
confinement and was properly brought under § 2241. See McIntosh v. U.S. Parole
Comm’n, 115 F.3d 809, 812 (10th Cir. 1997) (holding a proper § 2241 petition
“challenges the fact or duration of a prisoner’s confinement and seeks the remedy of
immediate release or a shortened period of confinement.” (internal quotation marks
omitted)).


                                         -2-
   B. Legal Framework

      “The exhaustion of available administrative remedies is a prerequisite for

§ 2241 habeas relief . . . .” Garza v. Davis, 596 F.3d 1198, 1203 (10th Cir. 2010).

But a “narrow exception to the exhaustion requirement applies if a petitioner can

demonstrate that exhaustion is futile.” Id. In addition, “[w]here prison officials

prevent, thwart, or hinder a prisoner’s efforts to avail himself of an administrative

remedy, they render that remedy ‘unavailable’ and a court will excuse the prisoner’s

failure to exhaust.” Little v. Jones, 607 F.3d 1245, 1250 (10th Cir. 2010). “When

reviewing the denial of a habeas petition under § 2241, we review the district court’s

legal conclusions de novo and accept its factual findings unless clearly erroneous.”

Al-Marri v. Davis, 714 F.3d 1183, 1186 (10th Cir.), cert. denied, 134 S. Ct. 295

(2013). We liberally construe Pinson’s pro se filings. See Ledbetter v. City of

Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003). We do not, however, “take on the

responsibility of serving as the litigant’s attorney in constructing arguments and

searching the record.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

(10th Cir. 2005).

   C. Evidentiary Hearing

      Pinson contends the trial judge should have held an evidentiary hearing on his

assertion of having filed a timely administrative appeal to the Central Office. He

claimed to have submitted the appeal for mailing on August 30, 2011. The Central

Office did not receive it until November 19, 2012, which was considerably out of

time. Pinson asserted the delay was “[d]ue to a mailroom error,” R. at 188, which the

                                          -3-
judge rejected as “incredible and self-serving,” id. at 254.2 According to Pinson, he

“could have presented testimony of witnesses to support his version of events.” Aplt.

Opening Br. at 6. But he has not identified any such witnesses or explained what

their testimony would be. Under these circumstances, Pinson’s claims could be

resolved on the record. Refusing to conduct an unnecessary hearing is not an abuse

of discretion. See Anderson v. Attorney Gen. of Kan., 425 F.3d 853, 858-59

(10th Cir. 2005) (reviewing denial of evidentiary hearing for abuse of discretion;

stating “an evidentiary hearing is unnecessary if the claim can be resolved on the

record”).

    D. Dismissal of Claims Brought In Other Proceedings

    With respect to the 14 grievances brought in other cases, Pinson argues he is not

barred from reasserting them because § 2244(a) applies to challenges to a criminal

judgment and not to prison disciplinary proceedings. He is wrong: § 2244(a) applies

to § 2241 petitions (which are not the proper vehicle to challenge the underlying

criminal judgment) brought by federal prisoners. Stanko v. Davis, 617 F.3d 1262,

1269-70 (10th Cir. 2010).

       Pinson further argues that newly discovered evidence of his mental illness

precluded application of § 2244(a) to dismiss these claims. Even if newly discovered

evidence were relevant to his § 2241 claims, see Stanko, 617 F.3d at 1267 (“a


2
      The judge added an observation: even if Pinson had submitted the
administrative appeal in August 2011, he delayed for an unreasonable period by
waiting more than 13 months to file the underlying § 2241 petition.

                                         -4-
prisoner challenging the administration of his sentence will not be relying on newly

discovered evidence”), Pinson has not shown his mental illness is newly discovered,

see Aplt. Opening Br. Attach. D (February 4, 2010, declaration by an Alabama prison

clinical director referencing Pinson’s history of psychiatric disorders). Pinson has

failed to demonstrate error in the dismissal of the 14 grievances brought in other

cases.

   E. Dismissal of Unexhausted Claims

         Next Pinson tells us the trial judge erroneously concluded he failed to exhaust

16 prison grievances. He contends he exhausted them by filing an administrative

appeal to the Central Office. But the Central Office rejected this appeal because he

submitted it to the wrong level, he did not first file a BP-9 request, and he attempted

to appeal more than one grievance in the same filing. He was aware of, but failed to

follow, the correct procedure, the trial judge concluded.

         Pinson asserts error because the judge relied on his affidavit filed in a different

case to establish his familiarity with the prison administrative remedy process. He

argues his affidavit, dated May 20, 2011, predated final amendment of BOP

regulations, citing 75 Fed. Reg. 34625. But the amended rule was effective on June

18, 2010. 75 Fed. Reg. 34625-01, 2010 WL 2423440 (June 18, 2010). Pinson

further asserts the BOP program statements were also later revised and therefore he

could not have known the correct procedure, but he has neither identified any

program statements nor attempted to explain the relevance of any program

statements.

                                             -5-
       Pinson next claims his appeals from Disciplinary Hearing Officer (DHO)

decisions were improperly rejected because he attempted to bring several incident

reports in a single appeal. He claims no rule precludes him from doing so, but

28 C.F.R. § 542.14(c)(2) provides, “[f]or DHO and UDC appeals, each separate

incident report number must be appealed on a separate form.”3

       Pinson maintains the Central Office misled him by stating an incorrect reason

for rejecting his appeal: he must first file a BP-9 request for the warden’s review.

R. at 195. The parties acknowledge a BP-9 filing was not required because this was

an appeal from a DHO decision. However, in light of the other reasons the Central

Office gave for rejecting the appeal and Pinson’s familiarity with the regulations

relevant to the administrative appeal process, the judge concluded the inclusion of

this reason did not mislead Pinson or preclude him from filing the appropriate forms

to perfect his appeal. We agree.

       Pinson here raises three additional claims he failed to present to the district

court. We deem them waived. See Sierra v. INS, 258 F.3d 1213, 1220 (10th Cir.

2001) (holding issue not included in habeas petition is deemed waived on appeal).

    F. Dismissal of Exhausted Claims

    In the four prison grievances the judge found to have been administratively

exhausted, Pinson claims to have been improperly denied a staff representative and

3
       The judge said he was willing to lie to the court about the prohibition on filing
multiple requests. Pinson objects to this characterization, but whether he lied or not
is beside the point.


                                           -6-
the right to call witnesses at his administrative proceedings. He argues the

grievances encompassed a claim of violating 28 C.F.R. § 541.6, which provides, “If it

appears you are mentally ill at any stage of the discipline process, you will be

examined by mental health staff.” We agree with the district judge: there was “no

basis for construing [Pinson’s] claims for denial of witnesses and staff

representatives . . . as including a claim for failing to conduct a mental evaluation.”

R. at 233.

      Pinson claims a mentally ill inmate should not be required to “make a

substantial showing” of his own mental illness to administratively exhaust such a

claim. Aplt. Opening Br. at 13. But that is not the issue. He was only required to

raise the issue in his grievances, which he failed to do. The mental competency

claim was not exhausted.

   As there was no error as to administrative exhaustion, we need not address the

alternate holding denying Pinson’s mental competency claim on the merits.

   G. Denial of Appointed Counsel

   Should counsel have been appointed for Pinson because he is mentally ill? He

says yes, but that is not necessarily true. A judge may appoint counsel for a § 2241

petitioner if he “determines that the interests of justice so require.” 18 U.S.C.

§ 3006A(a)(2)(B). Where, as here, an evidentiary hearing is not warranted,

appointment of counsel is not required. See Engberg v. Wyo., 265 F.3d 1109, 1122

n.10 (10th Cir. 2001) (affirming denial of appointed counsel for habeas petitioner

where no evidentiary hearing was necessary). The record amply demonstrates

                                          -7-
Pinson’s grasp of the issues and his ability to present his case. There was no abuse of

discretion in refusing to appoint counsel. See id. at 1122 (“The decision to appoint

counsel is left to the sound discretion of the district court . . . .”).

           II.    APPEAL NO. 14-1225 – FILING RESTRICTIONS

       After denying Pinson relief on the merits, the judge proposed placing filing

restrictions on him based on his abusive litigation history. Pinson and the BOP

responded to the proposal. The judge then entered an order requiring Pinson to

proffer specified documents and information, and receive court approval, when filing

any future § 2241 actions addressing disciplinary proceedings. In addition, Pinson

was restricted to filing one § 2241 case per month.

       Filing restrictions were also ordered in another of Pinson’s cases filed in the

United States District Court for the District of Colorado. Pinson v. Kasdon,

No. 13-cv-01384-RM-BNB. Consequently, Pinson contends the restrictions imposed

here were improper because both cases relied in part on his actions in this case as a

basis for imposing restrictions, resulting in duplicative sanctions. In a related

argument, he asserts he is unable to comply with both sets of filing restrictions. He

also claims the perception that he filed successive applications was the result of

sloppy record-keeping, not his intentional abuse of the system.4


4
        For the first time on appeal, Pinson contends the filing restrictions (1) violated
his First Amendment rights because they restricted his right of access to the courts,
were not narrowly tailored, and did not provide “breathing space” or a “margin of
error . . . for inadvertently false speech,” Aplt. Br. at 7; (2) were overbroad and
excessive; and (3) were issued in retaliation for a judicial complaint he allegedly
                                                                               (continued)
                                             -8-
      “Federal courts have the inherent power to regulate the activities of abusive

litigants by imposing carefully tailored restrictions in appropriate circumstances.”

Ysais v. Richardson, 603 F.3d 1175, 1180 (10th Cir. 2010); accord Chambers v.

NASCO, Inc., 501 U.S. 32, 44-45 (1991). Filing restrictions “are appropriate where

the litigant’s lengthy and abusive history is set forth; the court provides guidelines as

to what the litigant may do to obtain its permission to file an action; and the litigant

receives notice and an opportunity to oppose the court’s order before it is

implemented.” Andrews v. Heaton, 483 F.3d 1070, 1077 (10th Cir. 2007). We

review the district judge’s “imposition of filing restrictions for an abuse of

discretion.” Lundahl v. Halabi, 773 F.3d 1061, 1073 (10th Cir. 2014).

      As this trial judge observed, Pinson had filed another case raising grievances

he subsequently conceded were raised in this case. In Kasdon, the court discussed

more than 40 other cases Pinson filed, noting many were filed under § 2241 and

many were dismissed voluntarily, for failure to allege a due process violation, or for

failure to exhaust administrative remedies. We find no abuse of discretion in the

district judge’s consideration of Pinson’s other litigation. See Lundahl, 773 F.3d at

1075 (noting court may “impose filing restrictions on a party for her conduct in [the

underlying action] and other cases”); Judd v. Univ. of N.M., 204 F.3d 1041, 1044



filed against the district judge. These issues were not presented to the district court
so they are waived. See Landrith v. Schmidt, 732 F.3d 1171, 1173 (10th Cir. 2013)
(noting the requirement for “objections to the district court’s proposed filing
restrictions”), cert. denied, 134 S. Ct. 1037 (2014).

                                           -9-
(10th Cir. 2000) (considering as grounds for filing restrictions litigation filed in other

jurisdictions).

       As to Pinson’s claim of an inability to comply with both the filing restrictions

imposed in this case and those imposed in Kasdon, we, like the district judge, have

reviewed the filing restrictions imposed in both cases, and find nothing contradictory.

Pinson has identified no area of confusion or contradiction; rather, his argument

consists of mere conclusory allegations which are insufficient to warrant appellate

review. See Palma-Salazar v. Davis, 677 F.3d 1031, 1037 (10th Cir. 2012)

(declining to address conclusory statements (collecting cases)). Moreover, the

district court’s order provides the requisite “guidelines as to what [Pinson] must do to

obtain the court’s permission to file an action,” Landrith v. Schmidt, 732 F.3d 1171,

1174 (10th Cir. 2013), cert. denied, 134 S. Ct. 1037 (2014).

       Pinson tells us his duplicitous filings were merely the result of sloppy

record-keeping, not an intentional abuse of the system. But, as discussed above, the

filing restrictions were not based on only one successive application. We applaud

and affirm the imposition of filing restrictions.

          III.    CONCLUSION

       In appeal No. 14-1150, we affirm the dismissal of Pinson’s § 2241 petition. In

appeal No. 14-1225, we affirm the imposition of filing restrictions. In neither case

has Pinson demonstrated an entitlement to relief from prepayment of filing and

docketing fees. He has not offered “a reasoned, nonfrivolous argument on the law

and facts in support of the issues raised on appeal.” McIntosh v. U.S. Parole

                                          - 10 -
Comm’n, 115 F.3d 809, 812 (10th Cir. 1997) (internal quotation marks omitted).

Since we reached the merits of his appeals the prepayment issue is moot, but full

payment of all fees is required. Pinson must pay all filing and docketing fees to the

Clerk of the District Court. Any unpaid amounts are immediately due.


                                                  Entered for the Court


                                                  Terrence L. O’Brien
                                                  Circuit Judge




                                         - 11 -